DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 27 June 2022 has been accepted and entered.
Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
With respect to claims 1 and 12, Applicant argues that Fortuna et al. (US 2016/0015344) teaches away from the claimed invention due to Fortuna discussing the problem of imaging system being cumbersome and therefore not maneuverable through doors or easily positioned in the hospital. This argument is unpersuasive. The maneuverability of the device would not necessarily be altered by changing the relative sizes of the individual elements. The rejection set forth by the Examiner in the communication mailed on 25 March 2022 is directed to the obviousness of adjusting the sizes of individual elements and it is not clear how this would cause the device to become difficult to maneuver, as the device is still designed to be collapsible (as shown in Fig. 1a-1b), especially as the bed may be movable (par. [0027-0030]), thus it would be possible to accommodate a rotor of a different size. For example, by shortening the gantry (casing, 35, see Fig. 2b for example) to an arc less than 180 degrees, the rotor sections (35c and 35d) could protrude from the gantry section, producing a profile the same as that of Fig. 2b. Thus, changing the size of the gantry and/or rotor would not necessarily change the function or maneuverability of the device. 
With regard to the Double Patenting rejection of claims 1-20 over U.S. Patent No. 10,888,288, Applicant also submits that “the above identified claims are not rendered obvious by the patent”. This rejection is a Double Patenting rejection rather than a finding of obviousness, and the claims have not been amended (excluding claims 2 and 14, addressed below), thus the Double Patenting rejection has been maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 12, 13, 14, 15, 16, 17, and 18, respectively, of U.S. Patent No. 10,888,288. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been fully anticipated by patent claims.
With respect to amended claims 2 and 14, as amended, patent claims 1 and 13 recite “a track” and thus it would be read to be a common track, as no other tracks are recited. Thus, the present claims are considered anticipated by the patent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortuna et al. (US 2016/0015344 A1).
With respect to claims 1 and 12, Fortuna discloses: an imaging system configured to acquire images of a subject (abstract), comprising: a base (41); a gantry fixed relative to the base (casing, 35, including fixed module 35a); a rotor movable relative to the gantry (first and second mobile arched modules 35c and 35d); a source configured to emit an energy (31), the source positioned on the rotor (attached to cart 34c on arched guide, which is attached to rotor portion); and a detector configured to detect the emitted energy and generate image data based on the detected emitted energy (detector, 32), the detector positioned on the rotor (on 36, which moves along 36b, which is attached to rotor portion).
While Fortuna does not specify that a length of the rotor is greater than a length of the gantry, such a modification would have been obvious to one having ordinary skill in the art. Specifically, the device could be configured such that the arched modules may not fit entirely within the casing, without affecting the function of the device. Altering the relative sizes of the elements disclosed by Fortuna would have involved a mere change in the relative sizes of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With further respect to claim 13, Fortuna discloses a plurality of detectors (par. [0037-0039]).
With respect to claim 8, Fortuna discloses a plurality of detectors (par. [0037-0039]).
With respect to claim 9, Fortuna does not specify that the detectors are individually and independently movable. However, such a modification would have involved separating the detector module into a plurality of modules, which would have been obvious, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
With respect to claims 10 and 18, Fortuna discloses wheels on a mobile base configured to move the imaging system from a first location to a second location (43, par. [0030]).
With respect to claims 11 and 19, Fortuna discloses a gantry extending from a first gantry to a second gantry end along at least a first arc segment having a first radius (fixed arched module 35a, shown in Fig. 3a-3b).
With respect to claims 12 and 20, Fortuna does not specify the arc segment to be less than 180 degrees. However, such a modification would have been obvious, as it would involve a mere change in the size of a component. A change in size in generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claims 15 and 16, Fortuna discloses first and second track segments positioned on the rotor and extending along an arc around a center (guides, par. [0067]), wherein a second arcuate segment is movable relative to the first arcuate segment to change a shape of the track from a first configuration to a second configuration (as shown in sequence from Fig. 1b to Fig. 1d).
Allowable Subject Matter
Claims 2-7, 14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome any other relevant rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 2 and 14, Fortuna discloses a source and detector which are individually independently movable relative to the rotor (par. [0063]) along track segments (33b and 34b), but does not specify a common track.
With respect to claims 3-7, Fortuna does not specify the claimed configuration wherein the rotor includes a track that extends along an arc and around a center from a first end to a second end and the source and detector are independently movable on the track.
With respect to claim 17, Fortuna does not show the formation of a single O-shaped track, wherein each of the source, first and second detectors are configured to move 360 degrees on the O-shaped track along the arc around the center, as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        6 July 2022